                         ADDABBO • GREENBERG
                                             LAW
TODD D. GREENBERG
DOMINIC L. ADDABBO *
        ----------
GRACE ADDABBO GAMBINO
CAITLIN N. YOUNG**
        ----------
COUNSEL TO THE FIRM:
HYMAN J. GREENBERG (dec’d)
JILL C. STONE
HELEN P. EICHLER
ALAN T. ROTHBARD
JAMES H. O’HARE
        ----------
*NY & FLA BAR
**NY & NJ BAR
                                                           February 24, 2021


Hon. Joanna Seybert
United States District Court Judge
Eastern District of New York
225 Cadman Plaza E
Brooklyn, NY 11201

                        RE:   USA v. Carmine Simpson
                              Docket #: MJ-21-119-AKT
                              Bail Hearing scheduled for February 26, 2021 at 12:00 pm

Your Honor:

      Please be advised this office represents Defendant Carmine Simpson who is
scheduled for a Bail Hearing as indicated above.

       Please consider the attached letter to MDC Legal Bureau outlining the intolerable
conditions that Mr. Simpson is experiencing, solely due to his status as a person in need of
“Protective Custody”.

        Thank you for your consideration in this application.

                                                           Very truly yours,

                                                           ADDABBO & GREENBERG

                                                           /s/Todd D. Greenberg
                                                           Todd D. Greenberg, Esq.

TDG/id

cc: AUSA Megan Farrell, Esq.


       (718) 268-0400 FAX (718) 575-9869 • QUEENSLAW.COM • EMAIL: TODD@QUEENSLAW.COM
                      118-21 QUEENS BOULEVARD • SUITE 306 • FOREST HILLS, NY 11375
